Title: From George Washington to Joseph Lewis, 29 December 1780
From: Washington, George
To: Lewis, Joseph


                        

                            
                            Sir
                            Head Quarters New Windsor 29th Decr 1780
                        
                        I have received your favr of the 23d Inst. If my memory serves me, the act of the State, to which you refer,
                            pointed out a certain period, during which, all provision taken by the Soldiers from the Inhabitants should be paid for
                            upon my Certificate, or that of persons empowered by me—Mr Condict was kind enough to collect all the accounts which he
                            could hear of and which came within the term of the law, and Colo. Dayton certified them by my order—There may be still a
                            vast number of claimants on the score of plunder, but I shall not think myself authorised to go further into the matter,
                            unless I am required so to do by the Legislature. I am &c.

                    